UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 28, 2011 COLONY BANKCORP, INC. (Exact name of registrant as specified in its charter) Georgia 000-12436 58-1492391 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer I.D. No.) 115 South Grant Street, Fitzgerald, Georgia31750 (Address of principal executive offices) (229) 426-6000 Registrant’s Telephone Number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c ) under the Exchange Act (17 CFR 240.13e-4(c )) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On February 28, 2011, Terry L. Coleman announced his resignation as Director of Colony Bankcorp, Inc. effective immediately.Mr. Coleman has advised us that his resignation was not due to any disagreement with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONY BANKCORP, INC. Date:February 28, 2011 By:/s/ Terry L. Hester Terry L. Hester Executive Vice President and Chief Financial Officer
